



INDUSTRIAL PRODUCT SALES AND PURCHASE AGREEMENT







Seller:

XinJiang YaKeLa Carbon Black Limited (“Supplier”)

Contract No.: 32-1

Place of Sign: Hongzhou

Buyer:

Hongzhou Chong Che Tire Limited (“Purchaser”)

Date of Sign: Feb 5, 2004







1.

Product Name, Quantity, Unit Price and Delivery Time




Product Name

Trademark

Specification

Manufacturer

Quantity

(Ton)

Unit Price

RMB

Amount

(RMB)

Delivery Schedule and Quantity

Products should be delivered to Purchaser upon confirmation by signed delivery
notes through fax transmission

Carbon Black

 

Small pack

 

2,000

3,700

7,400,000

  

Large pack

 

2,000

3,750

7,500,000

       

Total Amount

RMB 14,900,000




2.

Technology standard: Based on national standard GB3778-94.

3.

The quantity of the products delivered shall be governed by the quality
guarantee supplementary documents.

4.

The packing standard, delivery, and return of products shall be implemented
according to the requirements of the Purchaser.

5.

Methods and place of delivery: Product should be delivered to the warehouse of
the Purchaser or any location assigned by the Purchaser.

6.

Transportation fees: Responsibility of Supplier.

7.

Product inspection method, location and standard: in accordance with national
standard. In the event of any dispute, the Purchaser shall alert the Supplier
within five days.   

8.

Terms of Payment: Payment should be made within 90 days of receipt of product.
 Payments can be made by letter of credit, money order or T/T remittance etc.

9.

All disputes shall be governed by the contract law of China.

10.

All negotiation or disputes shall be submitted to Hangzhou Arbitration Committee
for settlement.

11.

Term of contract: One year from the date of signing by both parties.

12.

Other terms: Additionally, the Supplier shall sign the product quality guarantee
supplementary documents, which are part of this contract.







Seller




Seller:

Address:

Authorised person:

Tel no.:

Fax no.:

Banker:

Account no.:

Postal code:

Buyer




Seller:

Address:

Authorised person:

Tel no.:

Fax no.:

Banker:

Account no.:

Postal code

Signed by witness













Official stamp by witness

Manager:

Date:

 

